Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	Claims 1-6, 8-10, 12-17 and 21-23 are pending in the application and are currently subject to restriction.
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-6, 8, 13-17 and 21-22, drawn to a method for treating a cancer comprising administering to a subject in need thereof a combination comprising a BTK inhibitor and an immune checkpoint inhibitor, classified, for example, in A61K 39/00.


Group II, claims 9-10 and 23, drawn to a pharmaceutical combination comprising: a) ibrutinib and b) an immune checkpoint inhibitor; and c) a pharmaceutically-acceptable excipient, classified, for example, in C07K 16/00.




3. 	The inventions of Groups I-II are patentably distinct, each from the other because of the following reasons: 

The invention of Groups II are products, while the inventions of Group I are processes.

Inventions of Group II and Group I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products of Group II could be used in a materially different process such as purifying antigens or treating other diseases, which differs in the method objectives, method steps and parameters from the methods of Group I is therefore distinct.  
Because the inventions of Group I and Group I are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of the product of Group II together with the processes of Group I would be a serious burden.
	Since the inventions of Groups I-II have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

4.	This application contains claims directed to more than one species of the generic invention of Groups I-II, wherein the immune checkpoint inhibitor is selected from the inhibitors set forth in the claims.  
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each different target is structurally different and thus the inhibitors also have distinct structures which would require different searches.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. It is noted that Group I, recites species of PD-L1 inhibitor, so if Group 1 and PD-L1 inhibitor are elected then Applicant must elect a species of PD-L1 inhibitor in claim 22. While Group II does not contain such a claim currently, if Group II and PD-L1 inhibitor are elected and such a new claim is filed, then Applicant must elect a species of PD-L1 inhibitor set forth in such new claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


5.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643					
May 24, 2022